DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

		
Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 09/17/2019 (2) has been considered by the examiner.

Preliminary Amendment
           Preliminary Amendment that was filed on 09/17/2019 is entered.

Claim Objections
Claims 11-12 are objected to because of the following informalities:  
Claim 11, “a uniaxial retardation film” should read “an uniaxial retardation film”. 
Claims 11 and 12 “the Rin values according to formula 6” should read “the Rin values according to formula 5”.
Claims 11 and 12, the recitation “wherein the polarizing plate is disposed outside of an electrode layer of the organic light emitting device for preventing reflection of external light and ensuring visibility” should be in preamble for clarity, specifically polarizing plate does not comprising an electrode layer.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US PUB 2010/0157207; herein after “Lee”) in view of ITO et al. (US PUB 2006/0274229; herein after “Ito” in related First (FIGS. 1A-1B), Third (FIGS. 7A-7B) and Fourth (FIG. 9) embodiments).	
Lee and Ito disclose liquid crystal display device includes polarizer structure(s) and retarder. Therefore, they are analogous art.

	Regarding claim 11, Lee teaches a polarizing plate (152, 154) for an organic light emitting device (LCD device 110, as shown in FIGS. 6 & 8), comprising: a polarizer (a second polarizing layer 154c); and a retardation layer (a first and a second compensating layer 154a, 154b) which is laminated on one side of the polarizer and comprises a uniaxial retardation film (para. [0058], [0059] and [0061], as shown FIGS. 6 & 8), wherein the polarizing plate is disposed outside of an electrode layer (i.e., a substrate 130) of the organic light emitting device (110) for preventing reflection of external light and ensuring visibility (as shown at least in FIG. 6,  LCD device includes a color filter substrate (130) having a common electrode (122), para [0007] and [0054]) wherein a reflectivity with respect to light in an entire wavelengths from 380 nm to 700 nm measure on a side of the polarizer of the polarizing plate is 10% or less with respect to all radial angels at an inclined angle of 50 degrees and the inclined angle is an angle between a normal line of a surface of a polarizing plate and an observation direction (i.e., at an oblique viewing angle (an observation direction) having a polar angle θ of about 60° and an azimuthal angle ɸ of about 45° (an inclined angle of about 50°), Accordingly, at the oblique viewing angle, the brightness of the black image (reflectivity of light within visible spectrum) may be reduced to about 5%, para. [0064] and [0069]-[0070], and as shown at least in FIGS. 8-10), wherein the retardation layer comprises a (i.e., a retardation film may be classified under a uniaxial type, and may be classified into positive and negative types, para. [0061]) and a C plate as retardation film (i.e., a positive C-plate satisfy relations of (nz&gt;nx=ny), para. [0062]), and the positive uniaxial retardation film (154b) is disposed closer to the polarizer (154c) than the C plate (154a) (i.e., the first and the second compensating layer 154a & 154b can be arranged relative to polarizing layer 152c & 154c as needed, as shown in FIG. 6), 
wherein the Rth value according to formula 6 below of the C plate is more than 0 nm (i.e., the first supporting layer 152a may include tri-acetyl cellulose (TAC) (similar to a C plate) having a retardation of about 0, para. [0057] and [0062]), 
wherein the positive uniaxial retardation film has a first Rth value according to formula 6 below, the C plate has a second Rth value (about 0) according to formula 6 below and the sum of the first and second Rth values is from 40 nm to 130 nm for having the above reflectivity (i.e., In FIG. 11 and TABLE 1, the brightness of the black image is minimized (~5%) when a retardation value Rth of the first compensating layer 154a (of FIG. 6) along a thickness direction (z axis) is within a range of bout 60 nm to about 100 nm, para. [0072] and para. [0062]), wherein the sum of the Rin values according to formula 6 of all of the retardation films comprised in the retardation layer is in a rage of 100 nm to 170 nm (i.e., a retardation value Rin of the second compensating layer 154b (of FIG. 6) along a plane direction (x axis or y axis) is within a range of about 90 nm to about 130 nm, para. [0072] and para. [0062]), wherein an angle between a slow axis (PL1) of the positive uniaxial retardation film (154b) and a light absorption axis (ABS1) of the polarizer (152b) is from 40 degrees to 50 degrees (as shown at least in FIG. 8, para. [0065]), wherein the Rin value with respect to light having a wavelength of 550 nm of the positive uniaxial retardation film is in a range of 100 nm to 200 nm capable of exhibiting a ¼ wavelength retardation characteristic (i.e., a retardation value Rin of the second compensating layer 154b (of FIG. 6) along a plane direction (x axis or y axis) is within a range of about 90 nm to about 130 nm, para. [0072]):
Rin=d×(Nx−Ny)  [Formula 5]
Rth=d×(Nz−Ny)  [Formula 6] 
wherein, d is a thickness of the retardation film, and Nx, Ny and Nz are refractive indexes with respect to light having a wavelength of 550 nm in x, y and z axes of the retardation film respectively, wherein the x axis is a direction parallel to a slow axis of the retardation film, the y axis is a direction parallel to a fast axis of the retardation film and z axis is a normal direction of a plane formed by the x and y axes.
	Lee teaches all limitations except for explicit teaching of a reflectivity with respect to light in an entire wavelengths from 380 nm to 700 nm measure on a side of the polarizer of the polarizing plate is 10% or less with respect to all radial angels at an inclined angle of 50 degrees and the inclined angle is an angle between a normal line of a surface of a polarizing plate and an observation direction; an angle between a slow axis of the positive uniaxial retardation film and a light absorption axis of the polarizer is from 40 degrees to 50 degrees; and the Rin value with respect to light having a wavelength of 550 nm of the positive uniaxial retardation film is in a range of 100 nm to 200 nm capable of exhibiting a ¼ wavelength retardation characteristic.
	However, in a related field of endeavor Ito teaches the angle between the transmission axis of each of the first polarizer plate PL1 and second polarizer plate PL2                         
                            π
                        
                    /4 (rad), para. [0122], FIGS. 1A-1B & 7A-7B. 
The first retardation plate RF1 is a uniaxial 1/4 wavelength plate that has a fast axis and a slow axis in its plane, which are substantially perpendicular to each other, and provides a phase difference of 1/4 wavelength between light rays with a predetermined wavelength (e.g. 550 nm), which pass through the fast axis and slow axis. The first retardation plate RF1 is disposed such that its slow axis forms an angle of about 45° with respect to the absorption axis of the polarizer plate PL, para. [0128], FIG. 9.
Each of the first retardation plate RF1 and second retardation plate RF2 is a uniaxial 1/4 wavelength plate that has, within its plane, a fast axis and a slow axis, which are substantially perpendicular to each other, and provides a phase difference of 1/4 wavelength (i.e. in-plane phase difference of 140 nm) between light rays with a predetermined wavelength (e.g. 550 nm), which pass through the fast axis and slow axis, para. [0051], FIG. 1A.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lee such that first retardation plate is disposed such that its slow axis forms an angle of about 45° (e.g., about 50° inclined) with respect to the absorption axis of the polarizer plate, and the retardation plate is a uniaxial 1/4 wavelength plate that has a wavelength (e.g. 550 nm) and an in-plane phase difference of, e.g. 130 nm as taught by Ito, for the purpose of having a liquid crystal display device that can improve viewing angle characteristics by using uniaxial retardation plates and the manufacturing cost can be made lower.

Regarding claim 12, Lee as set forth in claim 11 above further teaches a polarizing plate for an organic light emitting device (LCD device 110, as shown in FIGS. 6 & 8), comprising: a polarizer; and a retardation layer which is laminated on one side of the polarizer and comprises a biaxial retardation film (see Abstract, para. [0058], [0059] and [0061], as shown FIGS. 6 & 8), wherein the polarizing plate is disposed outside of an electrode layer of the organic light emitting device for preventing reflection of external light and ensuring visibility (as shown at least in FIG. 6,  LCD device includes a color filter substrate (130) having a common electrode (122), para [0007] and [0054]) wherein a reflectivity with respect to light in an entire wavelengths from 380 nm to 700 nm measure on a side of the polarizer of the polarizing plate is 10% or less with respect to all radial angels at an inclined angle of 50 degrees and the inclined angle is an angle between a normal line of a surface of a polarizing plate and an observation direction (i.e., at an oblique viewing angle (an observation direction) having a polar angle θ of about 60° and an azimuthal angle ɸ of about 45° (an inclined angle of about 50°), Accordingly, at the oblique viewing angle, the brightness of the black image (reflectivity of light within visible spectrum) may be reduced to about 5%, para. [0064] and [0069]-[0070], and as shown at least in FIGS. 8-10), wherein the retardation layer comprises a negative biaxial retardation film (FIG. 7B) and a C plate as retardation film, and the negative biaxial retardation film is disposed closer to the polarizer than the C plate (see Abstract, para. [0058], [0060] and [0061]), wherein the Rth value according to formula 6 below of the C plate is more than 0 nm (i.e., the first supporting layer 152a may include tri-acetyl cellulose (TAC) (similar to a C plate) having a retardation of about 0, para. [0057] and [0062]), wherein the negative biaxial retardation film has a first Rth value according to formula 6 below, the C plate has a second Rth value according to formula 6 below and the sum of the first and second Rth values is from 40 nm to 130 nm for having the above reflectivity (i.e., In FIG. 11 and TABLE 1, the brightness of the black image is minimized (~5%) when a retardation value Rth of the first compensating layer 154a (of FIG. 6) along a thickness direction (z axis) is within a range of bout 60 nm to about 100 nm, para. [0072] and para. [0062]), wherein the sum of the Rin values according to formula 6 of all of the retardation films comprised in the retardation layer is in a rage of 100 nm to 170 nm (i.e., a retardation value Rin of the second compensating layer 154b (of FIG. 6) along a plane direction (x axis or y axis) is within a range of about 90 nm to about 130 nm, para. [0072] and para. [0062]), wherein an angle between a slow axis (PL1) of the negative biaxial retardation film (154b) and a light absorption axis of the polarizer (152b) is from 40 degrees to 50 degrees (as shown at least in FIG. 8, para. [0065]), wherein the Rin value with respect to light having a wavelength of 550 nm of the negative biaxial retardation film is in a range of 100 nm to 200 nm capable of exhibiting a ¼ wavelength retardation characteristic (i.e., a retardation value Rin of the second compensating layer 154b (of FIG. 6) along a plane direction (x axis or y axis) is within a range of about 90 nm to about 130 nm, para. [0072]):
Rin=d×(Nx−Ny)  [Formula 5]
Rth=d×(Nz−Ny)  [Formula 6] 
wherein, d is a thickness of the retardation film, and Nx, Ny and Nz are refractive indexes with respect to light having a wavelength of 550 nm in x, y and z axes of the retardation film respectively, wherein the x axis is a direction parallel to a slow axis of 
Lee teaches all limitations except for explicit teaching of a reflectivity with respect to light in an entire wavelengths from 380 nm to 700 nm measure on a side of the polarizer of the polarizing plate is 10% or less with respect to all radial angels at an inclined angle of 50 degrees and the inclined angle is an angle between a normal line of a surface of a polarizing plate and an observation direction; an angle between a slow axis of the negative biaxial retardation film and a light absorption axis of the polarizer is from 40 degrees to 50 degrees; and the Rin value with respect to light having a wavelength of 550 nm of the negative biaxial retardation film is in a range of 100 nm to 200 nm capable of exhibiting a ¼ wavelength retardation characteristic.
	However, in a related field of endeavor Ito teaches the angle between the transmission axis of each of the first polarizer plate PL1 and second polarizer plate PL2 and the slow axis of each of the first retardation plate RF1 and second retardation plate RF2 is                         
                            π
                        
                    /4 (rad), para. [0122], FIGS. 1A-1B & 7A-7B. 
As described in connection with the prior art, in the liquid crystal display device with the reflective part, too, the viewing-angle characteristics can be improved by using biaxial retardation plates. According to the structure of this embodiment, however, the uniaxial first retardation plate (1/4 wavelength plate) RF1 and the first optical compensation layer OC1 are combined. Hence, it becomes possible to provide substantially the same function as the biaxial retardation plate that is capable of improving viewing angle characteristics, para. [0133], FIG. 9.

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lee such that first retardation plate is disposed such that its slow axis forms an angle of about 45° (e.g., about 50° inclined) with respect to the absorption axis of the polarizer plate, and the retardation plate is a uniaxial 1/4 wavelength plate that has a wavelength (e.g. 550 nm) and an in-plane phase difference of, e.g. 130 nm as taught by Ito, for the purpose of having a liquid crystal display device that can improve viewing angle characteristics by using biaxial retardation plates and the manufacturing cost can be made lower.

Regarding claim 13, Lee teaches the polarizer is a PVA polarizer (para. [0058]).

Regarding claim 14, Lee teaches the polarizing plate (154) further comprises a protective film (154d) present on one surface opposite to a surface in contact with the retardation layer (154b, 154c) of the polarizer (154c) (para. [0058] and as shown in FIG. 6).

Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee and Ito, and further in view of Sakai (US PUB 2007/0242188).
	
Regarding claim 15, Lee in view of Ito fails to teach the retardation layer comprises retardation film which satisfies Formula 7 below:
R(450)/R(550)<R(650)/R(550),  [Formula 7] 
where R(450) is an in-plane retardation of the retardation film with respect to light having a wavelength of 450 nm, R(550) is an in-plane retardation of the retardation film with respect to light having a wavelength of 550 nm, and R(650) is an in-plane retardation of the retardation film with respect to light having a wavelength of 650 nm.
However, in a related field of endeavor Sakai teaches a uniaxial retardation film having an optical axis in plane and where extraordinary ray refraction index>ordinary ray refraction index, wherein the retardation film satisfies the following equations (c) and (d)
0.75 ≤ Rxy(450)/Rxy(550) ≤ 0.97 	(c) ; 
1.03 ≤ Rxy(650)/Rxy(550) ≤ 1.25 	(d)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lee in view of Ito such that the in-plane retardation film satisfy Rxy(450)/Rxy(550) < Rxy(650)/Rxy(550) as taught by Sakai, for the purpose of providing a retardation film in which the retardation condition is adjusted to achieve a liquid crystal display without coloration over a wide viewing angle range and having a high contrast ratio (para. [0011] of Sakai).

Regarding claim 16, Lee in view of Ito fails to teach the R(450)/R(550) of Formula 7 is in a range from 0.83 to 0.99.
	However, in a related field of endeavor Sakai teaches a uniaxial retardation film having an optical axis in plane and where extraordinary ray refraction index>ordinary ray refraction index, wherein the retardation film satisfies the following equation 0.75 ≤ Rxy(450)/Rxy(550) ≤ 0.97.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Terashita such that the in-plane retardation film satisfies the equation 0.75 ≤ Rxy(450)/Rxy(550) ≤ 0.97 	as taught by Sakai, for the purpose of providing a retardation film in which the retardation condition is adjusted to achieve a liquid crystal display without coloration over a wide viewing angle range.

Regarding claim 17, Lee in view of Ito fails to teach the R(650)/R(550) of Formula 7 is in a range from 1.01 to 1.17.
However, in a related field of endeavor Sakai teaches a uniaxial retardation film having an optical axis in plane and where extraordinary ray refraction index>ordinary ray refraction index, wherein the retardation film satisfies the following equation 1.03 ≤ Rxy(650)/Rxy(550) ≤ 1.25.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Terashita such that the in-plane retardation film satisfies the equation 1.03 ≤ Rxy(650)/Rxy(550) ≤ 1.25 as taught by Sakai, for the purpose of providing a retardation film in which the retardation 

Regarding claim 18, Lee teaches the R(450)/R(550) of Formula 7 is in a range from 0.83 to 0.99 and the R(650)/R(550) of Formula 7 is in a range from 1.01 to 1.17.

 However, in a related field of endeavor Sakai teaches a uniaxial retardation film having an optical axis in plane and where extraordinary ray refraction index>ordinary ray refraction index, wherein the retardation film satisfies the following equations (c) and (d)
0.75 ≤ Rxy(450)/Rxy(550) ≤ 0.97 	(c) ; 
1.03 ≤ Rxy(650)/Rxy(550) ≤ 1.25 	(d)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lee in view of Ito such that the in-plane retardation film satisfies the equations 0.75 ≤ Rxy(450)/Rxy(550) ≤ 0.97 and 1.03 ≤ Rxy(650)/Rxy(550) ≤ 1.25 as taught by Sakai, for the purpose of providing a retardation film in which the retardation condition is adjusted to achieve a liquid crystal display without coloration over a wide viewing angle range and having a high contrast ratio (para. [0011] of Sakai).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAK CHOUDHURY whose telephone number is (571)272-5247.  The examiner can normally be reached on M-F 8AM-5PM EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MUSTAK CHOUDHURY/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
October 13, 2021